Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/01/2022 has been entered. Claims 1, 3, 5, 16, 17, 23, and 25 have been amended. Claims 9-14 and 22 stand withdrawn from consideration. Claims 1-25 remain pending in the application. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 23-25 and 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUCHIYA (US 20170352695 A1).
Regarding claim 23, TSUCHIYA (e.g., Fig. 9) discloses an optical fingerprint identification device, comprising: 
a plurality of light emitting elements (light emitting element 30), wherein the plurality of light emitting elements (light emitting element 30) are disposed at equal intervals respectively in a first direction (e.g., row direction or X direction; Figs. 6 and 10) and a second direction (e.g., column direction or Y direction; Figs. 6 and 10), and the first direction (row direction or X direction) is substantially perpendicular to the second direction (column direction or Y direction); 
a plurality of light path adjusting elements (optical elements 122), wherein the plurality of light path adjusting elements (optical elements 122) are located above the plurality of light emitting elements (light emitting element 30) in a stack direction (Z direction) of the optical fingerprint identification device, the stack direction (Z direction) is substantially perpendicular to the first direction (X direction) and the second direction (Y direction), the plurality of light path adjusting elements (optical elements 122) are disposed at equal intervals in the first direction (X direction), and each of the plurality of light path adjusting elements (optical element 122) is located between two adjacent light emitting elements (light emitting element 30) of the plurality of light emitting elements in the first direction (X direction); and 
a plurality of photo sensors (optical sensors 142), wherein the plurality of photo sensors (optical sensors 142) are located below the plurality of light emitting elements (light emitting element 30) in the stack direction (Z direction), the plurality of photo sensors (optical sensors 142) are disposed at equal intervals in the first direction (X direction), and each of the plurality of photo sensors (optical sensors 142) is located between two adjacent light emitting elements (light emitting element 30) of the plurality of light emitting elements in the first direction (X direction); and 
a plurality of light collecting elements (light apertures 133), wherein the plurality of light collecting elements (light apertures 133) are disposed between the plurality of photo sensors (optical sensors 142) and the plurality of light emitting elements (light emitting element 30); 
wherein the plurality of photo sensors (optical sensors 142), the plurality of light collecting elements (light apertures 133), the plurality of light emitting elements (light emitting element 30) and the plurality of light path adjusting elements (optical elements 122) are sequentially disposed along the stack direction (Z direction) of the optical fingerprint identification device.

Regarding claim 24, TSUCHIYA (e.g., Fig. 9) discloses the optical fingerprint identification device of claim 23, wherein each of the light path adjusting elements (optical element 122) and each of the photo sensors (optical sensor 142) are substantially aligned in the stack direction (Z direction).

Regarding claim 25, TSUCHIYA (e.g., Fig. 9) discloses the optical fingerprint identification device of claim 23, wherein the plurality of light collecting elements are a plurality of collimator units (light apertures 133 act as light guides to collimate the transmitting light) forming a collimator layer (collimator layer 132) disposed above the plurality of photo sensors (optical sensors 142), and the collimator layer (collimator layer 132) has a plurality of tubular holes (layer 132 includes a plurality of holes 133).

Regarding claim 1, TSUCHIYA (e.g., Fig. 9, which is reproduced below for reference) discloses an optical fingerprint identification system, comprising: 
a base (base substrate 141); 
a photo sensor (optical sensor 142-1), disposed on the base (base substrate 141);

    PNG
    media_image1.png
    1125
    1552
    media_image1.png
    Greyscale

a light emitting layer (light emitting layer 30 including a light emitting element 30-1), disposed above the photo sensor (optical sensor 142-1), wherein the light emitting layer comprises a light emitting element (light emitting element 30-1); and 
a cover (cover 121), disposed above the light emitting layer (light emitting layer 30 including a light emitting element 30-1); 
wherein the optical fingerprint identification system further comprises a light collecting element (light aperture 133-1) between the photo sensor (optical sensor 142-1) and the light emitting layer (light emitting layer 30 including a light emitting element 30-1), and a light path adjusting element (optical element 122-1) between the photo sensor (optical sensor 142-1) and the cover (cover 121); 
wherein the light emitting element (light emitting element 30-1) is disposed away from the light path adjusting element (optical element 122-1) and the photo sensor (optical sensor 142-1) in a sideway direction (e.g., Fig. 9; X direction) that is different from a stack direction (e.g., Fig. 9; Z direction) of the optical fingerprint identification system;
wherein the base (base substrate 141), the photo sensor (optical sensor 142-1) (optical sensor 142-1), the light collecting element (light aperture 133-1), the light emitting layer (light emitting layer 30 including a light emitting element 30-1), the light path adjusting element (optical element 122-1) and the cover (cover 121) are sequentially disposed along the stack direction (Z direction) of the optical fingerprint identification system.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (WO 2021212946 A1).
Regarding claim 1, Zhou (e.g., Fig. 5) discloses an optical fingerprint identification system (optical fingerprint identification system 10), comprising: 
a base (housing substrate of optical fingerprint sensor 1042); 
a photo sensor (optical sensor 1042), disposed on the base (housing substrate);
a light emitting layer (light emitting layer 105 including a light emitting element 1051 or light emitting layer 1041 including a light emitting element 1041), disposed above the photo sensor (optical sensor 1042), wherein the light emitting layer comprises a light emitting element (light emitting element 1051 or 1041); and 
a cover (cover 101), disposed above the light emitting layer (light emitting layer 105 or 1041); 
wherein the optical fingerprint identification system further comprises a light collecting element (lens element 1043) between the photo sensor (optical sensor 1042) and the light emitting layer (light emitting layer 105 0r 1041), and a light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a) between the photo sensor (optical sensor 1041) and the cover (cover 101); 
wherein the light emitting element (light emitting element 1051 or 1041) is disposed away from the light path adjusting element (light channel 102a and prism element 106 disposed on the light channel 102a) and the photo sensor (optical sensor 142-1) in a sideway direction (e.g., X direction) that is different from a stack direction (e.g., Z direction) of the optical fingerprint identification system;
wherein the base (housing substrate of optical fingerprint sensor 1042), the photo sensor (optical sensor 1042), the light collecting element (lens element 1043), the light emitting layer (light emitting layer 105 or 1041), the light path adjusting element (light channel 102a and prism element 106 disposed on the light channel 102a) and the cover (cover 101) are sequentially disposed along the stack direction (Z direction) of the optical fingerprint identification system.
Regarding claim 15, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, wherein the light emitting element (light emitting element 1051 or 1041) is disposed away from the light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a) and the photo sensor (optical sensor 1042).

Regarding claim 19, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, wherein the light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a) and the photo sensor (optical sensor 1402) are substantially aligned with each other in the stack direction (Z direction) of the optical fingerprint identification system.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
8.	Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yu (CN 111007680 A).
Regarding claim 2, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, wherein the light path adjusting element comprises a prism (prism element 106). Zhou does not expressly disclose the prism is a wedge prism. However, Yu (e.g., Figs. 1-2 and 10) discloses an optical fingerprint identification system, wherein the light path adjusting element comprises a wedge prism (e.g., Figs. 3-5, 7-8, and 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yu to the display device of Zhou. The combination/motivation would be to improve the quality of display images and fingerprint images.

Regarding claim 3, Zhou in view of Yu discloses the optical fingerprint identification system of claim 2, Zhou (e.g., Fig. 5) discloses wherein the light collecting element is a condenser lens element (condenser lens 1043) disposed above the photo sensor (optical sensor 1042) and below the light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a).

9.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yu (CN 111007680 A) and further in view of Lee (US 20200203405 A1).
Regarding claim 4, Zhou in view of Yu discloses the optical fingerprint identification system of claim 3, but does not disclose a condenser medium layer disposed below the condenser lens element as claimed. However, Lee (e.g., Figs. 1-8) discloses an optical fingerprint sensor, comprising a condenser lens element (lens element 116) disposed above the photo sensor (optical image sensor 112), further comprising a condenser medium layer (medium layer 113) disposed below the condenser lens element (lens element 116), wherein a refractive index of the condenser medium layer is nA, and the following condition is satisfied: 1.6<nA<5.0 ([0072] and [0075]; 1.4<n<2.6, n is refractive index). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the optical fingerprint identification system as taught by Zhou in view of Yu. The combination/motivation would be to provide a lens element and an optical coupling medium to effectively collect light signal for fingerprint imaging.

10.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yu (CN 111007680 A) and further in view of Yeh (US 20210089741 A1).
Regarding claim 5, Zhou in view of Yu discloses the optical fingerprint identification system of claim 2, Zhou (e.g., Fig. 5) discloses wherein the light collecting element disposed above the photo sensor and below the light path adjusting element, but does not disclose wherein the light collecting element is a collimator unit and the collimator unit has a plurality of tubular holes. However, Yeh (e.g., Fig. 3) discloses an optical fingerprint identification system similar to that disclosed by Zhou, wherein the light collecting element is a collimator unit (collimator 314) disposed above the photo sensor (photo sensor 318a) and below the light path adjusting element, and the collimator unit (collimator 314) has a plurality of tubular holes (e.g., Figs. 3-5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to the optical fingerprint identification system as taught by Zhou in view of Yu. The combination/motivation would be to reduce unwanted light signal and improve quality of fingerprint images.

11.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yu (CN 111007680 A) and Yeh (US 20210089741 A1) and further in view of Kim (US 20190228203 A1).
Regarding claim 6, Zhou in view of Yu and further in view of Yeh discloses the optical fingerprint identification system of claim 5, but does not disclose wherein the collimator unit comprises a reflective layer disposed on each inner wall of the collimator unit to surround each of the plurality of tubular holes. However, Kim (e.g., Figs. 3-6) discloses an optical fingerprint identification system comprising a collimator unit (light collimator 442; [0077]) disposed above the photo sensor (optical image sensor 445) and the collimator unit (light collimator 442) has a plurality of tubular holes (holes 444). Kim (e.g., Figs. 3-6) further discloses wherein the collimator unit comprises a reflective layer (reflective layer 443; [0079] and [0091]) disposed on each inner wall of the collimator unit (light collimator 442) to surround each of the plurality of tubular holes (holes 444). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical collimator as taught by Zhou in view of Yu and Yeh. The combination/motivation would be to further reduce unwanted light signal and improve quality of fingerprint images.

12.	Claims 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Fomani (US 20190180072 A1).
Regarding claim 7, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, but does not disclose a light interference filter layer and a light absorption filter layer as claimed. However, Fomani (e.g., Figs. 2 and 4-5) discloses an optical fingerprint sensor similar to that disclosed by Zhou, further comprising a light interference filter layer and a light absorption filter layer (e.g., Figs. 2C and 5A; light filter 232 including an interference filter 402 and an absorption filter 401) that are disposed above the photo sensor (optical image sensor 231) and below the light collimator (light collimator 230), wherein the light interference filter layer is configured to provide a filter bandwidth shift according to a change of an incident light angle thereon, and the light absorption filter layer is a light passable filter layer (claimed features are inherent characteristics of light interference filter and light absorption filter, applicant may refer to Yang (US 20210271003 A1, Figs. 4 and 6 and [0046]), which is cited in the Office action). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the filters as taught by Fomani to the optical fingerprint identification system as taught by Zhou, which would result in a light interference filter layer and a light absorption filter layer that are disposed above the photo sensor and below the light path adjusting element. The combination/motivation would be to reduce ambient light to improve signal to noise ratio of detection signal.

Regarding claim 8, Zhou in view of Fomani discloses the optical fingerprint identification system of claim 7, Fomani (e.g., Figs. 2 and 4-5) discloses wherein the light absorption filter layer has a light passable bandwidth ranging between visible and near-infrared spectrum (Fig. 11 and [0088]; light transmission of absorption filter), a full width at half maximum of a bandwidth of light passing through the light interference filter layer and the light absorption filter layer is FWHM, and the following condition is satisfied: HWHM<100nm (Fig. 11; combination of interference filter and absorption filter).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the filters as taught by Fomani to the optical fingerprint identification system as taught by Zhou, which would result in a light interference filter layer and a light absorption filter layer that are disposed above the photo sensor and below the light path adjusting element. The combination/motivation would be to reduce ambient light to improve signal to noise ratio of detection signal.

13.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Higashitsutsumi (US 20130240714 A1).
Regarding claim 16, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, further comprising a lens assembly (lens element 1043) disposed above the photo sensor (optical sensor 1042) and below the light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a). Zhou does not disclose the lens assembly is a wafer level lens assembly. However, Higashitsutsumi (Figs. 10-11) discloses an optical imaging sensor is a wafer level lens assembly (wafer level lens assembly 30A) disposed above the photo sensor (optical image sensor 31). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Higashitsutsumi to the optical lens assembly of the optical fingerprint identification system as taught by Zhou. The combination/motivation would enable miniature lens assembly for an optical imaging sensor.

14.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yang (US 20210271003 A1).
Regarding claim 17, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, further comprising a lens assembly (lens element 1043) disposed above the photo sensor (optical sensor 1042) and below the light path adjusting element (light channel 102a of the diffusing plate 102 and prism element 106 disposed on the light channel 102a). Zhou does not disclose the lens assembly is a metalens element. However, Yang (e.g., Figs. 1-4) discloses an optical fingerprint sensor similar to that disclosed by Wang, comprising a lens assembly formed by different types of optical lens including metalens (Fig. 18 and [0078]; metalens 1850) disposed above the photo sensor (optical sensor 1199). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the optical lens assembly of the optical fingerprint identification system as taught by Zhou. The combination/motivation would enable miniature lens assembly for an optical imaging sensor.

15.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (WO 2021212946 A1) in view of Yamazaki (US 20210296409 A1).
Regarding claim 18, Zhou (e.g., Fig. 5) discloses the optical fingerprint identification system of claim 1, but does not disclose a light absorption layer that surrounds an outer rim of the light path adjusting element. However, Yamazaki (e.g., Figs. 2B and 3B and 7-8) discloses an optical fingerprint identification system similar to that disclosed by Wu, comprising a light absorption layer (layer BM formed by black pigment absorbs all wavelengths of visible light; [0137]) that surrounds an outer rim of the light path adjusting element (optical element 149). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yamazaki to the optical lens assembly of the optical fingerprint identification system as taught by Zhou. The combination/motivation would be to reduce an unwanted background signal and improve a signal to noise of a sensing signal.

16.	Claims 20-21 are rejected under 35 U.S.C. 103 as unpatentable over TSUCHIYA (US 20170352695 A1) in view of Wu (US 20190026530 A1).
Regarding claim 20, TSUCHIYA (e.g., Fig. 9) discloses the optical fingerprint identification system of claim 1, wherein the light emitting element (light emitting element 30) comprises an organic light emitting diode (OLED; e.g., Fig. 6 and [0067]). TSUCHIYA does not disclose the light emitting layer further comprises a display unit, the display unit comprises the light emitting element. However, Wu (e.g., Figs. 2-3 and 5-7) discloses an optical fingerprint identification system similar tot hat disclosed by TSUCHIYA (e.g., Fig. 9), comprising: a base (base substrate 10); 
a photo sensor (optical sensor 12), disposed on the base (base substrate 10); 
a light emitting layer (light emitting layer including a light emitting element 111), disposed above the photo sensor (optical sensor 12), wherein the light emitting layer comprises a light emitting element (light emitting element 111); and 
a cover (cover window 20), disposed above the light emitting layer (light emitting layer including a light emitting element 111); 
wherein the optical fingerprint identification system further comprises a light collecting element (light aperture of layer structure 14) disposed above the photo sensor (optical sensor 12) and a light path adjusting element (optical element 13) between the photo sensor (optical sensor 12) and the cover (cover window 20); 
wherein the light emitting element (light emitting element 111) is disposed away from the light path adjusting element (optical element 13) and the photo sensor (optical sensor 12) in a sideway direction (Figs. 6-7) that is different from a stack direction of the optical fingerprint identification system (Figs. 6-7).
Wu (e.g., Figs. 2-3 and 5-7) further discloses wherein the light emitting layer further comprises a display unit (pixel unit P), the display unit comprises the light emitting element (light emitting element 111), and the light emitting element comprises an organic light emitting diode (OLED 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TSUCHIYA to rearrange the optical fingerprint sensor of the display device of Wu. The combination/motivation would be to provide a OLED display device integrated with an optical fingerprint sensor.

Regarding claim 21, TSUCHIYA in view of Wu discloses the optical fingerprint identification system of claim 1, Wu (e.g., Figs. 2-3 and 5-7) discloses wherein the light emitting element (light emitting element 111) and the photo sensor (optical sensor 12) are connected via a thin-film-transistor circuitry structure (TFT circuit 112 and TFT circuit 15). ). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of TSUCHIYA to the optical fingerprint sensor of the display device of Wu for the same reason above.

Response to Arguments
17.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Zhou (WO 2021212946 A1), Yu (CN 111007680 A), Yeh (US 20210089741 A1), and TSUCHIYA (US 20170352695 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUZHEN SHEN/Primary Examiner, Art Unit 2691